Title: To James Madison from David R. Williams, 29 May 1815
From: Williams, David R.
To: Madison, James


                    
                        
                            Sir
                        
                        Centre Hall 29th May 1815
                    
                    I am like to suffer unreasonably, because prematurely, by certain officers of the U. States; being loath so to suffer without first informing you of it, thereby to enable you to prevent it, alone enduces me to trespass on your notice. If I am not wholy mistaken in the estimate I have formed of you, you will readily pardon the intrusion.
                    It has been my misfortune to act the friend to two men too many; one of these was Peter Freneau. I was one of his securities as loan officer. The District Attorney has obtained a judgement against Mr Magwood & myself—immediately upon this, applycation was made to the comptroler by my friend Col Taylor, who allowed, notwithstanding he was told it could not be considered as indulgence, till the first of Jany last to pay up F’s deficiencies. Mr Cheves applied for further time immediately on the close of hostilities, so did Col Taylor again, but from a message I recd., when last in town, from the partner of the District Attorney, I am to presume no indulgence will be allowed; and yet from a letter from the office of the comptroler to Mr Cheves, I cannot help believing there was then an intention to allow us yet a little time to make up Freneau’s defalcation.
                    When I had the honour to serve in congress, I had occasion to prefer to Mr Gallatin a request similar to the one which has been made on my behalf. I understood from him, it was the practice of the Office, to allow securities two years, when there was no reason to doubt their solvency—all that has been asked for me, was the same indulgence, I found so easy to

procure for others. The judgement has been obtained, & the execution is momently expected to be levied on my property. I never doubted there could exist at Washington a determination to urge the severities of the law against me, but on the contrary have felt confident, I should not be pressed ’till that period had arrived when all are—beyond that has not been asked. This indulgence was the more reasonable, as my public duties (I hope you know I did not seek them) necessarily connected with the defence of the state & therefore your concernment also, incapacitated me, in some good degree, from meeting the demand of the U.S. This statement, I presume is ample to induce you to intimate to the proper officer, that it is proper, the execution should not to be urged before the present crop is gathered & sent to market, say February next. You have not been so long abstracted from the concerns of private life, as to forget that, a southern planter has no other means of meeting an unexpected demand, but by his capital, if he cannot be indulged ’till his crop is at market. I say no other means, as my cotton Factory is but just getting into opperation. To have my property exposed by the marshall, for sale, at the order of those with whom I have so long & zealously laboured for the public service, would be a mortification indiscribable. I pray you yet to pardon my intrusion on your time, for having said Mr Parker is not among the number of politicians who could reciprocate this mortification, I beg to show you, the reasons for your indulgence are yet much stronger. Mr Freneau’s property is ample to meet the demands of his judgement creditors, if time be allowed the administrator to realise it—he has lands in various parts of this state that could be advantageously sold if indulged, so that the U.States can be made whole without a resort to us at all. Again, it is understood here to be the opinion of the Attorney General of the U.S. that U.S. judgements have preference of all others; if this be fact Mr F’s solvency, so far as the U.S. are interested, stands secured in a ten fold degree. 3ly the District Attorney, Mr Parker, has notified the administrator to pay to him, for the U.S., all sums that come into his hands in preference to older judgements—this point is now to be determined. Can it be just to exact from F’s securities before that point is settled, seeing if the Attorney General’s opinion be correct, all resort to them is unnecessary? I intreat you Sir to be at the trouble to consider this application & make such determination thereon as you shall find just. Your’s very sincerely
                    
                        
                            David R Williams
                        
                    
                